DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 16 is canceled.
Claims 1-15, and 17-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage device” in claim 21,
“processor device” in claim 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 21: Paragraph 0074 of the Specification states that the storage device may be a flash memory chip, or RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, Blu-Ray or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by workstation.
Claim 21: Paragraph 0073 of the Specification states that the processor device that is included with the workstation is a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0073267 to Brannan et al. “Brannan”, in view of U.S. Patent Application Publication No. 2016/0354012 to Zeng et al. “Zeng”, and further in view of U.S. Patent Application Publication No. 2015/0294497 to Ng et al. “Ng”.

Regarding claim 1, Brannan discloses a method for electromagnetic navigation registration (“systems and methods for visualizing the luminal network of a lung”, Paragraph 0028; using electromagnetic navigation system, Fig. 1, Ref. 100; Paragraph 0029), comprising:
a memory, (“memory”, Fig. 1, Ref. 126; Paragraph 0031; “the memory may…provide a representation of the planned pathway on the 3D model and 2D images derived from the 3D model…data may be image data for the 3D model”, Paragraph 0036),
a mapping based on electromagnetic field-based signal values with locations within a three-dimensional model of a luminal network [Examiner notes that Brannan discloses the memory may provide a representation of the planned pathway on the 3D model and 2D images derived from the 3D model (Paragraph 0036), wherein the 3D model is that of a luminal network (Paragraph 0028).  Brannan further discloses an EM sensor 265 that senses the EM field, and the sensed results are used to calculate the location of the EM sensor (Paragraph 0063).  The location of the EM sensor is synchronized to the 3D model (Paragraph 0064), and the 
receiving an ultrasound signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044); and
determining, based on the ultrasound signal, an ultrasound-based location of a target in a patient relative to the three-dimensional model (“the US imaging capabilities may further increase the determination of sufficiency of treatment, or provide greater clarity as to the exact location of the target”, Paragraph 0053; “This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056).
However, Brannan does not explicitly disclose the mapping is stored in the memory, the mapping associates electromagnetic field-based signal values with corresponding locations within a three-dimensional model of a luminal network, the electromagnetic field-based signal values defining a plurality of survey points corresponding to a plurality of locations within the luminal network.
Zeng teaches the mapping is stored in the memory (“one or more of the EM sensors can be moveable within the alternating EM field, and the field can induce electrical current in the 
Zeng further teaches the mapping associates electromagnetic field-based signal values (The induced signal can vary depending on the location and orientation of the sensor with respect to the field…the sensor signals can be used to generate position data 22 corresponding to an anatomical surface region of interest.  The region of interest thus corresponds to surface region inside the body and the locations across such surface can be recorded in the coordinate system of the EM measurement system 12 and stored in memory as part of the corresponding position data 22 to provide a plurality of control points residing on the anatomical surface region of interest”, Paragraph 0025) with corresponding locations within a three-dimensional model (“the envelope geometry can represent to a three-dimensional surface geometry (e.g., a cardiac mesh) corresponding to a patient's heart, which surface can be epicardial or endocardial. In some examples, the geometry calculator 80 computes the envelope geometry to represent actual surface of the patient heart geometry based on EM position data 68 acquired during mapping by the catheter device 56.”; Paragraph 0050; the envelope geometry would read on a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan's invention wherein the mapping is stored in the memory, the mapping associates electromagnetic field-based signal values with corresponding locations within a three-dimensional model, the electromagnetic field-based signal values defining a plurality of survey points corresponding to a plurality of locations within the region of interest, as taught by Zeng, in order to use electromagnetic signals to generate internal geometry data that represent a three-dimensional anatomical surface within a patient’s body (Zeng, Paragraph 0025).  
Therefore, the combination of Brannan and Zeng would disclose the mapping associates electromagnetic field-based signal values with corresponding locations within a three-dimensional model of a luminal network, the electromagnetic field-based signal values defining a plurality of survey points corresponding to a plurality of locations within the luminal network, since Brannan teaches a mapping (Paragraph 0065) of the luminal network of the lung (Paragraph 0066) that is synchronized with a 3D model of the luminal network (0064-0065), and Zeng explicitly teaches the mapping associates electromagnetic field based signal values defining a plurality of survey points with corresponding locations within the three-dimensional model that corresponds to locations within the region of interest, which as applied to the disclosure of Brannan, would be the luminal network of the lung.
However, the modifications of Brannan and Zeng do not explicitly disclose updating at least a portion of the mapping based on the ultrasound-based location of the target.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Zeng wherein the method includes updating at least a portion of the mapping based on the ultrasound-based location of the target, as taught by Ng, in order to select a portion of the map that correlates with the ultrasound transducer position tracking information (Ng, Paragraph 0051) so that the image obtained at the ultrasound transducer position can be registered with the vessel map (Ng, Paragraph 0052).  

Regarding claim 2, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 1 above.
Brannan further discloses receiving an electromagnetic sensor signal from an electromagnetic sensor (Paragraph 0041) [Examiner notes that Brannan discloses the EM sensor senses the EM field generated by the EM field generating device (Paragraph 0041).  The sensed EM field is used to identify the location of the EM sensor by the tracking device (Paragraph 0041), therefore it is inherent that a signal representing the sensed EM field by the EM sensor is sent to/received by the tracking device.]; 

Brannan further discloses identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal, based on the electromagnetic sensor location and a spatial relationship between the ultrasound probe and the electromagnetic sensor (“As shown in FIG. 2B, the US transducer 255 and the EM sensor 265 are separated by a distance, DOFF. This distance, DOFF, may be sensed, coded into the navigation and procedure software, measured and sent by the clinician, or sensed by the US transducer 255 and the EM sensor 265. The computing device 120 uses the distance, DOFF, to adjust the incorporation of the US images into the 3D model or 2D images derived therefrom. For example, when the EM sensor 265 is located at the distal tip 260 of the LG 220, the US transducer 255 is located at or circumscribing the distal end 250 of the EWC 230, and both sensors are 1 cm distance apart from each other, this distance is recognized by the software and the US data or images is offset and integrated into the 3D model or 2D images derived therefrom by a distance in the coordinate system of the 3D model, which corresponds to 1 cm in the coordinate system of the EM field”, Paragraph 0049).  

Regarding claim 3, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses determining, based on the ultrasound signal, a location of the target relative to the ultrasound probe (Paragraph 0056); wherein the ultrasound-based location of the target is determined based on (i) the location of the target relative to the ultrasound probe and (ii) at least one of the electromagnetic sensor location or the ultrasound probe location (Paragraphs 0049, 0056).  Brannan discloses This US image data may be registered to the CT scan images and/or the 3D model to provide greater clarity with respect to the detection, location, and size of a target (Paragraph 0056), wherein the US transducer provides greater specificity and greater accuracy in detecting and identifying a target’s location in the patient (Paragraph 0056).  This reads on determining, based on the ultrasound signal (i.e. the ultrasound image), a location of the target.  Brannan further discloses in the registration, the incorporation of the US images into the 3D model uses a distance Doff that relates the distance between the ultrasound transducer and the EM sensor (Paragraph 0049).  Therefore since the US image is used to determine a location of the target and the US image position is adjusted based on spatial relationships between the ultrasound probe and the EM sensor, this reads on the ultrasound-based location of the target is determined based on (i) the location of the target relative to the ultrasound probe and (ii) at least one of the electromagnetic sensor location.  

Regarding claim 4, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 2 above.
As disclosed in the claim 2 rejection above, Brannan discloses wherein the spatial relationship between the ultrasound probe and the electromagnetic sensor is fixed (Paragraphs 0049, 0050).  Brannan discloses the EM sensor and the US transducer may be located at or around the EWC (extended working channel) with a distance apart from each other or at or 

Regarding claim 5, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 2 above.
Brannan discloses wherein the spatial relationship between the ultrasound probe and the electromagnetic sensor is variable (Paragraphs 0049, 0050).  Brannan discloses the ultrasound transducer (Fig. 2B, Ref. 255) is located on the EWC (Paragraph 0049) and the EM sensor is located on the LG (Paragraph 0049), with a distance, Doff separating the EM sensor and the ultrasound transducer (Paragraph 0049).  Brannan further discloses the LG may be removed from the EWC (Paragraph 0050), which infers that the LG is moveable and therefore the distance between the EM sensor that is located on the LG and the ultrasound transducer that is located on the EWC can be variable.  This is further supported by Brannan disclosing that the Doff distance may be sensed by the US transducer and the EM sensor instead of being coded or set by the clinician (Paragraph 0049).

Regarding claim 6, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses wherein the receiving of the ultrasound signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in respective locations in the 
Brannan additionally discloses imaging with ultrasound transducer that is located on the EWC as the EWC and LG are navigated through the luminal network (Paragraphs 0044-0045), wherein the ultrasound transducer transmits ultrasound waves and receives reflected ultrasound waves (Paragraph 0044) to generate the images (Paragraph 0047), and would read on receiving of the ultrasound signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in respective locations in the patient.

Regarding claim 7, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses wherein the locations within the three-dimensional model include a modeled location of the target ("This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, 
the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (Paragraph 0034, 0050).  Brannan discloses a pathway planning module that pin-points the location and identifies the coordinates of the target such that they can be arrived at using the EMN (electromagnetic navigation system) (Paragraph 0034), such as when the EWC and LG reaches a target by manipulation of the catheter guide assembly following the pathway plane, the EM sensor confirms its location at the target (Paragraph 0050).  This reads on the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target.
However, Brannan does not disclose determining a difference between the modeled location of the target and the ultrasound- based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location.
Zeng teaches determining a difference between the modeled location of the target and the ultrasound- based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location (“The difference in position for each of the different types localizations can be computed, and the difference can be used to calibrate the system…The dipole calibration can also be guided by intraprocedural imaging (e.g., x-ray fluoroscopy, ultrasound, CT or the like) and/or based position data 168 provided by the EM spatial measurement system to confirm the localized position matches the corresponding position determined via the other modality”, Paragraph 0057).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, and Ng, wherein the method includes determining a difference between the modeled location of the target and the ultrasound- based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location, as further 

Regarding claim 19, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 1 above.  
Brannan further discloses wherein the luminal network is an airway of the patient (See Fig. 3, Paragraph 0028).  Brannan discloses visualizing the luminal network of a lung (Paragraph 0028) that includes the trachea (Fig. 3, Ref. 330), which reads on an airway of the patient.

Regarding claim 20, Brannan discloses a method for electromagnetic navigation registration (“systems and methods for visualizing the luminal network of a lung”, Paragraph 0028; using electromagnetic navigation system, Fig. 1, Ref. 100; Paragraph 0029), comprising:
receiving a signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044);
generating, based on the signal received from the ultrasound probe, an ultrasound image (“analyzes the reflected US waves and generates visual images which has a higher resolution than that of the 3D model”, Paragraph 0047) of a target in a patient (“confirm the location at the target by looking at visual images generated from the US images”, Paragraph 0049);
determining, based on the ultrasound image, a location of the target relative to the ultrasound probe (“The US transducer 255 provides greater specificity and greater accuracy in detecting and identifying a target's location in the patient…  by following the pathway plan described above and capturing US image data along the pathway.  This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with 
receiving a signal from an electromagnetic sensor (Paragraph 0041) [Examiner notes that Brannan discloses the EM sensor senses the EM field generated by the EM field generating device (Paragraph 0041).  The sensed EM field is used to identify the location of the EM sensor by the tracking device (Paragraph 0041), therefore it is inherent that a signal representing the sensed EM field by the EM sensor is sent to/received by the tracking device.]; 
determining, based on the signal received from the electromagnetic sensor, , a location of the electromagnetic sensor relative to a three-dimensional model of a luminal network (“the EM sensor 265 senses the EM field generated by the EM field generating device 145.  The sensed EM field is used to identify the location of the EM sensor 265 in accordance with the coordinate system of the EM field. When the location of the EM sensor 265 is determined by the tracking device 160, the computing device 120 compares the location of the EM sensor 265 with the 3D model of the lung and registers the location of the EM sensor 265 into the coordinate system of the 3D model.”, Paragraph 0041; “the EM sensor 265 senses the EM field and the location of the EM sensor is then compared with the trachea portion of the 3D model so that the location of the EM sensor 265 is depicted in the corresponding location of the 3D model and 2D images of the navigation and procedure software”, Paragraph 0042).
Brannan further discloses identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal, based on the electromagnetic sensor location and a spatial relationship between the ultrasound probe and the electromagnetic sensor (“As shown in FIG. 2B, the US transducer 255 and the EM sensor 265 are separated by a distance, DOFF. This distance, DOFF, may be sensed, coded into the navigation and procedure software, measured and sent by the clinician, or sensed by the US transducer 255 and the EM sensor 265. The computing device 120 uses the distance, DOFF, to adjust the incorporation of the US images into the 3D model or 2D images derived therefrom. For 
determining an ultrasound-based location of the target relative to the three-dimensional model, based on the location of the target relative to the ultrasound probe, the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor (Brannan further discloses in the registration, the incorporation of the US images into the 3D model uses a distance Doff that relates the distance between the ultrasound transducer and the EM sensor (Paragraph 0049).  Therefore since the US image is used to determine a location of the target and the US image position is adjusted based on spatial relationships between the ultrasound probe and the EM sensor, this reads on the ultrasound-based location of the target is determined based on the location of the target relative to the ultrasound probe, the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor); and 
a mapping based on electromagnetic field-based signal values with locations within a three-dimensional model [Examiner notes that Brannan discloses the memory may provide a representation of the planned pathway on the 3D model and 2D images derived from the 3D model (Paragraph 0036).  Brannan further discloses an EM sensor 265 that senses the EM field, and the sensed results are used to calculate the location of the EM sensor (Paragraph 0063).  The location of the EM sensor is synchronized to the 3D model (Paragraph 0064), and the movement of the location and movement of the EM sensor are substantially mapped into the 3D model (Paragraph 0065), by matching the distance traveled sensed by the EM sensor in the 
However, Brannan does not explicitly disclose the mapping associates electromagnetic field-based signal values with corresponding locations within the three-dimensional model, the electromagnetic field-based signal values defining survey points corresponding to a location within the luminal network.  
Zeng teaches the mapping associates electromagnetic field-based signal values (The induced signal can vary depending on the location and orientation of the sensor with respect to the field…the sensor signals can be used to generate position data 22 corresponding to an anatomical surface region of interest.  The region of interest thus corresponds to surface region inside the body and the locations across such surface can be recorded in the coordinate system of the EM measurement system 12 and stored in memory as part of the corresponding position data 22 to provide a plurality of control points residing on the anatomical surface region of interest”, Paragraph 0025)  with corresponding locations within the three- dimensional model (“the envelope geometry can represent to a three-dimensional surface geometry (e.g., a cardiac mesh) corresponding to a patient's heart, which surface can be epicardial or endocardial. In some examples, the geometry calculator 80 computes the envelope geometry to represent actual surface of the patient heart geometry based on EM position data 68 acquired during mapping by the catheter device 56.”; Paragraph 0050; the envelope geometry would read on a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan's invention wherein the mapping associates electromagnetic field-based signal values with corresponding locations within a three-dimensional model, the electromagnetic field-based signal values defining a plurality of survey points corresponding to a plurality of locations within the region of interest, as taught by Zeng, in order to use electromagnetic signals to generate internal geometry data that represent a three-dimensional anatomical surface within a patient’s body (Zeng, Paragraph 0025).  
Therefore, the combination of Brannan and Zeng would disclose the mapping associates electromagnetic field-based signal values with corresponding locations within a three-dimensional model of a luminal network, the electromagnetic field-based signal values defining a plurality of survey points corresponding to a plurality of locations within the luminal network, since Brannan teaches a mapping (Paragraph 0065) of the luminal network of the lung (Paragraph 0066) that is synchronized with a 3D model of the luminal network (0064-0065), and Zeng explicitly teaches the mapping associates electromagnetic field based signal values defining a plurality of survey points with corresponding locations within the three-dimensional model that corresponds to locations within the region of interest, which as applied to the disclosure of Brannan, would be the luminal network of the lung.
However, the modifications of Brannan and Zeng do not disclose updating the mapping, based on the ultrasound-based location of the target.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Zeng wherein the method includes updating at least a portion of the mapping based on the ultrasound-based location of the target, as taught by Ng, in order to select a portion of the map that correlates with the ultrasound transducer position tracking information (Ng, Paragraph 0051) so that the image obtained at the ultrasound transducer position can be registered with the vessel map (Ng, Paragraph 0052).  

Claims 8-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Zeng, further in view of Ng, and further in view of Non-Patent Literature: “A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)” to Sorger et al. “Sorger”.

Regarding claim 8, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 2 above.
Brannan further discloses wherein the locations within the three-dimensional model include a modeled location of the target ("This US image data may be registered to the CT scan 
displaying, via a graphical user interface (“The display 122 may be touch-sensitive and/or voice-activated, enabling the display 122 to serve as both an input and output device… The display 122 may further display options to select, add, and remove a target to be treated and settable items for the visualization of the lung”, Paragraph 0031; this reads on a graphical user interface): 
at least a portion of the three-dimensional model, based on at least one of the electromagnetic sensor location and the ultrasound probe location (“displaying the integrated 3D model and US images based on the location of the EM sensor”, Paragraph 0008); and
an indication of the modeled location of the target relative to at least the portion of the three-dimensional model (“FIG. 4A shows a planar view of bronchial trees of the 3D model or of the slices of images of the lung such as the bronchial trees of FIG. 3 and a pathway plan to a target”, Paragraph 0058; wherein as seen in Fig. 4A, the target is indicated by the circle).
However, the modifications of Brannan, Zeng, and Ng do not disclose an indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model.  
Sorger teaches displaying, via a graphical user interface (Fig. 9, “graphical user interface”, Fig. 9 caption) an indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model (See Figs. 9 and 10, ultrasound image containing the target tumor positioned in the 3D model space, and overlaid onto the 3D model of the target tumor).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, and Ng, wherein the method includes displaying an indication of the ultrasound-

Regarding claim 9, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 8 above.
Sorger further teaches generating an image of the target based on the ultrasound signal, wherein the indication of the ultrasound-based location of the target is the image of the target (See. Figs. 9 and 10; Page 1437, Left column, Experiment, Navigated EBUS functionality) that display real-time 2D US images simultaneously overlaid with the segmented targets, and therefore the US image of the tumor is positioned at the location of the target.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein the indication of the ultrasound-based location of the target is the image of the target, as further taught by Sorger, in order to guide the operator directly and precisely to the target (Sorger, Page 1437, Right column, Results, Navigated EBUS functionality).

Regarding claim 10, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 8 above.
Sorger further teaches wherein the displaying includes simultaneously displaying a combined view of: the indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and the indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model  (See Fig. 9).  As seen in Fig. 9, the graphical user interface of the navigation system displays both an indication of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein the displaying includes simultaneously displaying a combined view of: the indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and the indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model, as taught by Sorger, in order to guide the operator directly and precisely to the target (Sorger, Page 1437, Right column, Results, Navigated EBUS functionality).

Regarding claim 11, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 10 above.
Brannan further discloses the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (“the EM sensor 265 senses the EM field and the sensed results are transmitted to the computing device 120.  The sensed results are used to calculate a location of the EM sensor 265 in the coordinate system of the EM field.  When the location is calculated, the computing device compares the location of the EM sensor 265 with the 3D model”, Paragraph 0063; “In step 535, the EM sensor 265, the LG 220, and the EWC 230 navigate the luminal network of the lung to the target following the pathway plan. In step 540, it is determined whether the sensor 265 has reached the target”, Paragraph 0066; the monitoring device 130 and/or the computer 120 may display a color code on the display, notifying a clinician of a status. The status may be based on a location of the EWC 230 of the catheter guide assembly 110. The status may indicate whether the distal end of the EWC 
However, Brannan does not explicitly disclose determining a difference between the modeled location of the target and the ultrasound- based location of the target, wherein the updating at least the portion of the mapping is based on the difference between the modeled location of the target and the ultrasound-based location of the target.  
Sorger teaches determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target (“the inaccuracy of the system was visible in the navigation scene by the mismatch between the surface of the tumor model in the reconstructed US volume and the segmentation of the same model from the CT image”, Page 1437, Right Column, Experiment, Tracking accuracy; shift correction between US image and CT volume, Page 1437, Right column, Tracking accuracy) [Examiner notes that in determining the shift correction, a difference between the US location of the target and the CT location of the target from which the target model is based from must be determined].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein the method further comprises determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target, as further taught by Sorger, in order to register the CT image volume and EM navigation field to be able to have a 

Regarding claim 13, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 8 above.
Brannan discloses receiving, by way of a user interface, an indication of a location within at least the displayed portion of the three-dimensional model that corresponds to the target (“the monitoring device 130 and/or the computer 120 may display a color code on the display, notifying a clinician of a status. The status may be based on a location of the EWC 230 of the catheter guide assembly 110. The status may indicate whether the distal end of the EWC 230 is located at a not-in-target location, at the target, or at a location adjacent to healthy tissue, and whether treatment of the target is complete… a green color indicates that the EWC 230 is at a target”, Paragraph 0078), wherein the determining of the ultrasound-based location of the target is based on the indication of the location received by way of the user interface (“In yet another aspect, the method further includes calculating a distance between the location of the EM sensor and a location of the US transducer. Integrating the generated US images with the 3D model is based on the calculated distance”, Paragraph 0009; “In another aspect, the method further includes displaying a status based on the location of the EM sensor. The status indicates whether the EM sensor is located at a not-in-target location, the target, or a location adjacent to healthy tissue. The status also indicates whether treatment of the target is complete”, Paragraph 0010; wherein the US images contain the target, Paragraph 0050; therefore the ultrasound-based location of the target is based on the indication of the location received by way of the user interface since the indication that the EM sensor is located at the target would also indicate the ultrasound transducer is at the target since the ultrasound transducer position is located at a known calculated distance from the EM sensor, see Paragraph 0049, and therefore when integrating the US image into the 3D model, the ultrasound based location is based on the 

Regarding claim 15, the modifications of Brannan, Zeng, and Ng disclose all the features of claim 1 above.
Brannan further discloses wherein the locations within the three-dimensional model include a modeled location of the target ("This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056, this reads on the location of the target being in the 3D model).  Brannan further discloses the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (“the EM sensor 265 senses the EM field and the sensed results are transmitted to the computing device 120.  The sensed results are used to calculate a location of the EM sensor 265 in the coordinate system of the EM field.  When the location is calculated, the computing device compares the location of the EM sensor 265 with the 3D model”, Paragraph 0063; “In step 535, the EM sensor 265, the LG 220, and the EWC 230 navigate the luminal network of the lung to the target following the pathway plan. In step 540, it is determined whether the sensor 265 has reached the target”, Paragraph 0066; the monitoring device 130 and/or the computer 120 may display a color code on the display, notifying a clinician of a status. The status may be based on a location of the EWC 230 of the catheter guide assembly 110. The status may indicate whether the distal end of the EWC 230 is located…at the target”, Paragraph 0078; therefore since EM signals, or sensed results, are used to determine position within the 3D model, and a status is indicated when it has reached the target, a sensed result associated with the model location of the target must be present in order for the determination and indication to function.
However, the modification of Brannan does not explicitly disclose determining a difference between the modeled location of the target and the ultrasound- based location of the 
Sorger teaches determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target (“the inaccuracy of the system was visible in the navigation scene by the mismatch between the surface of the tumor model in the reconstructed US volume and the segmentation of the same model from the CT image”, Page 1437, Right Column, Experiment, Tracking accuracy; shift correction between US image and CT volume, Page 1437, Right column, Tracking accuracy) [Examiner notes that in determining the shift correction, a difference between the US location of the target and the CT location of the target from which the target model is based from must be determined].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein the method further comprises determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target, as further taught by Sorger, in order to register the CT image volume and EM navigation field to be able to have a common coordinate system to track the progression of a tool in the image space (Sorger, Abstract; Page 1435, right column, Registration).

Regarding claim 17, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 15 above, including updating at least the portion of the mapping.
As disclosed in the claim 15 rejection above, Sorger teaches that 3D CT image data that is used to form a 3D model (surface model and volume of target) is registered with the EM .

Claims 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Zeng, further in view of Ng, further in view Sorger, and further in view of U.S. Patent Application Publication No. 2014/0193053 to Kadoury et al. “Kadoury”

Regarding claim 12, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 11 above, including determining a difference between the modeled location of the target and the ultrasound-based location of the target.
However, the modifications of Brannan, Zeng, Ng, and Sorger do not disclose updating at least the portion of the mapping is automatically performed.  
Kadoury teaches updating at least the portion of the mapping is automatically performed (Paragraph 0065).  Kadoury teaches the tracked sensor coordinates are employed to compute an automatic image-based rigid transformation matrix between of the 3D shape model of the liver and a segmented liver surface obtained from an intra-operative 3D US volume and registration is determined between the preoperative image information (from CT, MR) for a latest acquired real-time image (intra-operative) by aligning a liver boundary to the segmented liver image (Paragraph 0065).  The automatic image-based rigid transformation and registration 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein updating at least the portion of the mapping is automatically performed, as taught by Kadoury, in order to perform registration on real-time acquired images with the preoperative image information (Kadoury, Paragraph 0065).

Regarding claim 14, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 13 above.
However, the combination of Brannan, Zeng, Ng, and Sorger do not disclose receiving, by way of the user interface, a command to update the mapping, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command.
Kadoury teaches by way of the user interface (“user interface”, Paragraph 0047), a command (“manual controls”, Paragraph 0048) to update the mapping (optimization of the US-CT/ or intra-operative/pre-operative image data registration, that includes 3D renderings with or without superimposition, Paragraph 0048, wherein the positional data of the images are based on EM tracking, Paragraph 0036, and would read on the mapping), where, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command (user starts the optimization process, Paragraph 0048).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein receiving, by way of the user interface, a command to update the mapping, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command, as taught by Kadoury, in order to provide interactive correction to any automatically computed registrations (Kadoury, Paragraph 0047).

Regarding claim 18, the modifications of Brannan, Zeng, Ng, and Sorger disclose all the features of claim 15 above.
However, the modifications of Brannan, Zeng, Ng, and Sorger do not disclose executing an interpolation algorithm based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm.
Kadoury teaches executing an interpolation algorithm (“interpolation”, Paragraph 0088) based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm (Paragraph 0089).  Kadoury teaches registering the 3D ultrasound volume and 3D pre-operative volume (reads as 3D model) using current tracking data from the tracking sensor (reads as plurality of EM field based signal values) by using an optimization that includes interpolation of 3D rotation in the quaternion domain (Paragraph 0088) and minimizing a difference in the alignment in the rotation between ultrasound frame and the 3D model frame (Paragraphs 0086-0089).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan, Zeng, Ng, and Sorger, wherein the method includes executing an interpolation algorithm based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Ng.

Regarding claim 21, Brannan discloses a system (“electromagnetic navigation (ENM) system”, Fig. 1, Ref. 100; Paragraph 0029) for updating a registration between a patient's three- dimensional luminal network model and a patient's luminal network during an Electromagnetic Navigation (EMN) Procedure (Brannan discloses using the ENM system 100 to navigate through the luminal network of the lung, Paragraph 0029, wherein the navigation using the ENM system would read on an electromagnetic navigation procedure.  Brannan discloses generating images that are integrated into the 3D model (where the 3D model is of the lung, Paragraph 0031, which reads on a 3D luminal network model), based on EM, ultrasound, and optionally CT.  The process of registration, generating the integrated image with the 3D model, and displaying the integrated image (Steps 550-590 of Fig. 5B) are repeated until the target is reached (Paragraph 0071).  This reads on updating a registration between a patient's three-dimensional luminal network model and a patient's luminal network during an Electromagnetic Navigation Procedure (EMN)), 
Brannan further discloses the system comprising a workstation (“computing device”, Fig. 1, Ref. 120; Paragraph 0029; “The computing device 120, such as, a laptop, desktop, tablet, or other similar computing device”, Paragraph 0031), the workstation comprising:
(i) a storage device (“memory”, Fig. 1, Ref. 126; Paragraphs 0031, 0033; “the memory 126 of computing device may include one or more among solid-state storage devices, flash 
receiving a registration between a patient's three-dimensional luminal network model and a patient's luminal network, wherein the registration is generated by utilizing  an EMN system (“ENM system such as the Electromagnetic navigation bronchoscopy system, Paragraph 0029; registration such as step 570 of Fig. 5B is performed by computing device 120, which is then stored within computing device 120, Paragraph 0061, which would read on receiving the registration), and wherein the three-dimensional model comprises a modeled location of a target (“target is identified and registered to the 3D model”, Paragraph 0069);  [Examiner notes: Brannan discloses in step 585 (Fig. 5B), the generated images (“generated images are based on the process reflected ultrasound waves”, i.e. ultrasound images, Paragraph 0070) are integrated into the 3D model based on EM and/or CT (Paragraph 0071).  The integrated 3D model would read on registration between a patient’s three-dimensional luminal network model and a patient's luminal network.]
during an EMN procedure, acquiring at least one reference point by an ultrasound probe (confirmed position within an image of the target from the US transducer, Paragraph 0067), while the ultrasound probe is located within the patient's airway (“While the US transducer 255 is navigating the luminal network of the lung, the US waves are reflected from the inside wall of a bronchial tree, from the outside wall of the bronchial tree”, Paragraph 0045), and wherein the at least one reference point comprises an identified location of the target (confirmed position within an image of the target from the US transducer, Paragraph 0067); [Examiner notes: Brannan discloses imaging the target with the US transducer to confirm its location, and confirming the position of the target (Paragraph 0067).  This reads on the confirmed position of the target being a reference point that is an identified (i.e. confirmed) location of the target.]

(iii) a display monitor (“display”, Fig. 1, Ref. 122; Paragraph 0031) configured to display an indication of the location of the target relative to at least a portion of the three-dimensional model (Brannan discloses the display 122 may display a two dimensional (2D) images or three dimensional (3D) model of a lung to locate, Paragraph 0031, and a target to be treated can be added to the display, Paragraph 0031, wherein the target is registered to the 3D model, Paragraph 0069) according to the updated registration (step 590 of Fig. 5B, repeating during the process of repeating steps 550-590 of Fig. 5B until the target is reached, Paragraph 0071).  
However, Brannan does not explicitly disclose updating the registration in a region local to the target based on the at least one reference point.
Ng teaches updating the registration in a region local to the target based on the at least one reference point (“the 3D-vessel map is tracked, i.e. continuously updated, as the ultrasound image guidance procedure takes place.”, Paragraph 0051; wherein the map is updated using the ultrasound transducer position tracking information, Paragraph 0025, 0051) of the target (Ng teaches using the ultrasound transducer to obtain a target T, Paragraph 0054; therefore continuously updating the vessel map as the ultrasound transducer moves towards the target, would include updating the map with the ultrasound transducer position tracking information that corresponds to the image of the Target T, and therefore would read on updating the registration in a region local to the target T, based on the ultrasound-based location of the target, which would read on the reference point).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Zeng wherein the method updating the registration in a region local to the target based on the at least one reference point, as taught by Ng, in order to select a portion of the   

Response to Arguments
Applicant’s arguments, filed 22 April 2021 with respect to claim(s) 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793